ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                        )
                                    )
Vectrus Systems Corporation         )                    ASBCA No. 60660
                                    }
Under Contract No. FA5613-14-D-0008 )

APPEARANCES FOR THE APPELLANT:                           Joseph G. Martinez, Esq.
                                                         Steven M. Masiello, Esq.
                                                          Dentons US LLP
                                                          Denver, CO

APPEARANCES FOR THE GOVERNMENT:                          Jeffrey P. Hildebrant, Esq.
                                                          Air Force Deputy Chief Trial Attorney
                                                         Jason R. Smith, Esq.
                                                         Colby L. Sullins, Esq.
                                                          Trial Attorneys

                  OPINION BY ADMINISTRATIVE JUDGE SCOTT

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the parties'
stipulation and agreement, that this appeal is sustained. In the nature of a consent judgment,
the Board makes a monetary award to appellant in the amount of €801, 157. Interest shall be
paid on this amount pursuant to 41 U.S.C. § 7109 from 10 March 2016 until date of payment
of the awarded amount.

       Dated: 19 April 2018



                                                    ministrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I concur                                         I concur


  ~
RICHARD SHACKLEFORD
                                                 ~/
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals
       I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 60660, Appeal ofVectrus Systems
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2